             Case 1:18-cv-00681-RJL Document 134 Filed 01/27/20 Page 1 of 3



UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

AARON RICH,                                                     Case No. 1:18-cv-00681-RJL
                                                                Honorable Richard J. Leon
Plaintiff,

v.

EDWARD BUTOWSKY,
MATTHEW COUCH,
AMERICA FIRST MEDIA,
Defendants.

                                   NOTICE OF CORRECTION

        Defendants’ Reply to Plaintiff’s Opposition to Defendants’ Motion to Extend or Stay

Discovery (the “Reply”) incorrectly stated that Plaintiff had taken three depositions to date. Dkt.

130 at 6. In fact, Plaintiff has taken four depositions. See Declaration of Eden P. Quainton,

dated January 27, 2020 filed herewith (the “Quainton Decl.”) at ¶ 3. In addition, Defendants

incorrectly stated that Defendant Butowsky’s former counsel had produced 1,429 documents.

Dkt. 130 at 3. In fact, Defendant’s former counsel had produced 1,429 pages of documents.

Quainton Decl. at ¶ 4.

        Defendants also stated Plaintiff needs to schedule “as many as six” depositions. Dkt. 130

at 10. This was Defendants’ counsel’s understanding. Id. at ¶ 5. However, two depositions were

scheduled, but are being rescheduled, Mr. Butowsky’s for health reasons, and Mr. Housely’s because

it is anticipated he will raise defenses that will be litigated in the deposition of Malia Zimmerman.

Id. The parties agreed it would be more efficient to defer his deposition until the conclusion of the

Zimmerman litigation. Id. The deposition of Larry Johnson was noticed for January 27, 2020 but

will be rescheduled once issues surrounding Mr. Johnson’s representation have been resolved. Id.

Finally, William Binney’s deposition has been scheduled for February 6, 2020 but it was Defendants’

counsel’s understanding that this deposition was being rescheduled. Id. To the extent this deposition

                                                   1
          Case 1:18-cv-00681-RJL Document 134 Filed 01/27/20 Page 2 of 3



is definitively proceeding on February 6, 2020 there would only remain as many as five depositions

for Plaintiff to schedule or reschedule. Id.

         Any inaccuracies in the Reply were unintentional. Id. at ¶ 6.

Dated: January 27, 2020

                                       /s/ Eden Quainton___________________
                                       EDEN P. QUAINTON, ESQ. (D.C. Bar No. NY0318)
                                       QUAINTON LAW, PLLC
                                       1001 Avenue of the Americas, 11th Floor
                                       New York, New York 10018
                                       Telephone: (212) 813-8389
                                       E-mail: equainton@gmail.com
                                       Attorneys for Defendants Edward Butowsky and
                                       Matthew Couch




                                                 2
         Case 1:18-cv-00681-RJL Document 134 Filed 01/27/20 Page 3 of 3



                               CERTIFICATE OF SERVICE


       The undersigned counsel certifies that on January 27, 2020, the foregoing document was

filed through the CM/ECF system and thereby served electronically on counsel for Plaintiff

Aaron Rich.



                               QUAINTON LAW, PLLC

                               /s/ Eden Quainton___________________
                               EDEN P. QUAINTON, ESQ.
                               1001 Avenue of the Americas, 11th Floor
                               New York, New York 10018
                               Telephone: (212) 813-8389
                               E-mail: equainton@gmail.com
                               Attorneys for Defendants Edward Butowsky and Matthew Couch




                                               3
